[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met.
The parties were married in Pittsburgh, Pennsylvania on December 28, 1957. There were three children issue of the marriage. All have reached their majority. In August 1978 the parties separated. Thereafter the plaintiff regularly paid money to the defendant for her support and paid the mortgage and taxes on the family home in Hyde Park, New York.
The marriage has broken down irretrievably and is dissolved.
The plaintiff shall pay the defendant alimony in the amount of $150.00 a week until she dies, remarries or cohabits within the meaning of the Connecticut statute. He shall also provide insurance on his life with the defendant as irrevocable beneficiary of the insurance in the amount of $50,000.00 to protect the alimony so ordered to be paid. Each year he shall provide the defendant with documentary evidence that the insurance is still in effect.
The plaintiff shall quitclaim to the defendant his interest in the family home in Hyde Park, New York subject to the mortgage thereon and the defendant thereafter shall be responsible for the payment of the mortgage.
The defendant is awarded one-half of the IBM shares of stock owned by the plaintiff. CT Page 2444
The defendant is awarded the net amount of one-half the TDSP in the plaintiff's name after any penalties and taxes for which the plaintiff would be liable because of this order.
The defendant shall keep and own her Honda automobile, her jewelry, the furnishings of the Hyde Park residence, her IRA's and bank accounts, and her pension and retirement plans.
The plaintiff shall keep and own his condominium in Huntington, Connecticut, his Honda automobile, the furnishings in his condominium, his photographic equipment, his bank and credit union accounts, the balance of the IBM shares, the balance of the TDSP, his pension with IBM and his IRA's.
Each party shall provide their own medical insurance and shall be responsible for any liabilities listed on their Financial Affidavits.
THOMAS J. O'SULLIVAN, TRIAL REFEREE